Case 4:21-cv-00056-DN-PK Document 13-1 Filed 08/11/21 PageID.51 Page 1 of 2




   Prepared by:

  Mark D. Tolman (10793)
  Larissa Lee (15657)
  JONES WALDO HOLBROOK & MCDONOUGH, PC
  170 S. Main Street, Suite 1500
  Salt Lake City, UT 84101
  (801) 521-3200
  mtolman@joneswaldo.com
  llee@joneswaldo.com

  Attorneys for Defendant
  Blue Cross and Blue Shield of North Carolina


                      IN THE UNITED STATES DISTRICT COURT
             DISTRICT OF UTAH, CENTRAL DIVISION (SOUTHERN REGION)


    N.E., individually and on behalf of H.E. a        Case No. 4:21-cv-00056-DN-PK
    minor,
                                                      ORDER GRANTING MOTION FOR
             Plaintiffs,                              LEAVE TO FILE AN OVERLENGTH
                                                       MOTION TO TRANSFER VENUE
    v.
                                                      Judge David Nuffer
    BLUE CROSS BLUE SHIELD OF
    NORTH CAROLINA,

             Defendant.




         Before the Court is a Motion for Leave to File an Overlength Motion to Transfer Venue

[ECF X] filed by defendant Blue Cross and Blue Shield of North Carolina (“Blue Cross NC”).

         Having considered the Motion, and for good cause shown, the Court GRANTS that Motion.

Blue Cross NC may file a Motion to Transfer Venue not to exceed a total of 13 pages, excluding

the face sheet, table of contents, table of authorities, signature block, and exhibits.




1753474.1
Case 4:21-cv-00056-DN-PK Document 13-1 Filed 08/11/21 PageID.52 Page 2 of 2




       DATED: August __, 2021.
                                 BY THE COURT:



                                 Judge David Nuffer




                                     2
1753474.1
